Felton, Justice.
The defendant, convicted of murder and sentenced to life imprisonment, appeals from the judgment overruling his motion for a new trial on the general grounds and the special ground of the court’s refusal of his request for a charge on involuntary manslaughter.
1. Regardless of whatever intention the defendant may have had prior to encountering his estranged wife, the verdict was authorized by uncontroverted evidence, including the testimony of three eyewitnesses, that he told her that he had come to her place of employment to kill her and was going to kill her and that immediately thereafter he shot her twice, killing her.
2. The trial court did not err in limiting the jury to findings of murder, or acquittal on the theory of misfortune or accident, Code Ann. § 26-602 (Ga. L. 1968, pp. 1249, 1269), or on the theory of insanity, and in refusing the requested charge on involuntary manslaughter, which is an unintentional homicide (Code Ann. §26-1103; Ga. L. 1968, pp. 1249, 1276), since the evidence did not authorize such a charge. See Hicks v. State, 216 Ga. 574, 576 (118 SE2d 364) and cit.

Judgment affirmed.


All the Justices concur.